UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7193



CHARLES LEE DUDONIS,

                                            Petitioner - Appellant,

          versus


RONALD HUTCHINSON, Warden; ATTORNEY GENERAL
FOR THE STATE OF MARYLAND,

                                           Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
02-565-1-JFM)


Submitted:   September 15, 2004           Decided:   October 5, 2004


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Lee DuDonis, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Mary Ann Rapp Ince, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles Lee DuDonis seeks to appeal the district court’s

order denying his petition filed under 28 U.S.C. § 2254 (2000).

The order is appealable only if a circuit justice or judge issues

a certificate of appealability.      28 U.S.C. § 2253(c)(1)(2000).       A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”               28 U.S.C.

§   2253(c)(2)    (2000).   A   prisoner   satisfies   this   standard   by

demonstrating that reasonable jurists would find his constitutional

claims are debatable and that any dispositive procedural rulings by

the district court are also debatable or wrong.         See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

           We have independently reviewed the record and conclude

that DuDonis has not made the requisite showing.         Accordingly, we

deny DuDonis’ motion for a certificate of appealability and dismiss

the appeal.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                DISMISSED




                                  - 2 -